Citation Nr: 0824574	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 0 percent rating for 
hypertension, effective July 13, 2004.  The veteran testified 
before the Board in December 2006.  The Board remanded the 
claim for additional development in July 2007.  

A September 2005 rating decision increased the rating for 
hypertension, from 0 to 10 percent disabling, effective July 
13, 2004.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

During the period under consideration, the veteran's 
hypertension was not manifested by systolic blood pressure 
readings of predominantly 200 or more or diastolic blood 
pressure readings predominantly 110 or more.  He had normal 
chest x-rays and electrocardiograms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7101 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertensive vascular disease warrants a 10 percent rating 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or with a 
history of diastolic pressure is predominantly 100 or more 
requiring continuous medication for control.  A 20 percent 
rating requires diastolic pressure of predominantly 110 or 
more or systolic pressure predominantly 200 or more.  A 40 
percent rating requires diastolic pressure of predominantly 
120 or more.  A 60 percent rating requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 
(2007).  Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, DC 7101, Note 1.  

On VA examination in May 2005, the veteran reported that he 
had had borderline high blood pressure in the military.  He 
stated that his blood pressure had been 144/88 and 144/89 at 
the time, and he had been instructed to exercise.  He 
reported that he had been on medication for his high blood 
pressure since July 2004.  He stated that he had no history 
of dizziness or headaches and had been overweight for many 
years.  Examination revealed that the veteran's blood 
pressure in the left arm was 138/81 in the supine position, 
140/84 in the sitting position, and 140/86 in the standing 
position.  His pulse rate was 78 per minute.  His heart had 
regular rate and rhythm and did not have any murmurs, 
gallops, or jugular venous distention.  A chest x-ray showed 
no acute cardiopulmonary process.  He had a normal 
echocardiogram (ECG) with normal sinus rhythm.  The diagnosis 
was hypertension, controlled with medication.  

At a March 2008 VA examination, the veteran reported that his 
last blood pressure reading in a primary care clinic was 
133/76 in September 2007.  He stated that he monitored his 
blood pressure about once a week at home.  He reported that 
his systolic blood pressure ranged from 120's to 130's, and 
his diastolic blood pressure ranged from 70s to 80s.  
Examination revealed that the veteran's blood pressure was 
124/74 in the supine position, 130/76 in the sitting 
position, and 128/80 in the standing position.  His heart had 
regular rate and rhythm, and there were no murmurs, gallops, 
or jugular vein distention.  The veteran's ECG was a 
technically difficult study due to his obesity.  However, it 
was an essentially normal study.  The heart had normal left 
atrium chamber size, left ventricle chamber size, and cardiac 
valves.  The left ventricle systolic wall motion was well-
preserved with a left ventricular ejection fraction at 55 
percent.  There was no significant left ventricle diastolic 
relaxation abnormality noted.  The examiner diagnosed the 
veteran with hypertension, controlled with three medications.  

Post-service private and VA medical records dated from July 
2004 to September 2007 show that the veteran received 
intermittent treatment for hypertension.  His recent blood 
pressure readings ranged from 119 to 165 systolic readings 
and 60 to 100 diastolic readings.  The veteran underwent an 
exercise stress test in August 2004 for chest pain, but the 
test was normal, and he was found to have fair exercise 
tolerance.  

Based on the evidence, the Board finds that the veteran's 
hypertension was not more than 10 percent disabling under DC 
7101 during the period under consideration.  The evidence 
fails to indicate diastolic blood pressure readings of 
predominantly 110 or more or systolic blood pressure readings 
of predominantly 200 or more as required for a 20 percent 
rating.  The evidence shows systolic blood pressure readings 
which are all below 200 and diastolic blood pressure readings 
which are all below 110.  
    
In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension did not warrant a rating in excess 
of 10 percent disabling for all periods under consideration 
since service connection was established.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, March 2005, 
and March 2006; rating decisions in June 2005 and September 
2005; and a statement of the case in October 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


